DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 01/21/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The Examiner suggest that claim 1 should be amended to utilize the colon (:) after the term “comprising” to separate the body of the claim from its preamble.  
Claim 1, line 3 “the adjacent side” should be amended to –an adjacent side–
Claim 1, line 6 “the other end” should be amended to –another end–
Claim 4, line 9 “the axial direction” should be amended to –an axial direction–
Claim 5, line 6 “the circumferential direction” should be amended to –a circumferential direction–
Claim 6 recites “the diameter” in lines 2, 3 and 4 each instance should be amended to –a diameter–
Claim 9, line 4 “the other end” should be amended to –another end–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 are indefinite because it is unclear what scope the recitation “pin-type” intend to entails. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what part of the invention comprises “a clamping hole, a first clamping protrusion and a second clamping protrusion. The structural relationship is essential because the recitations are creating ambiguity due to the structural relationship of the claimed element. In other words it is unclear which part of the invention comprises the clamping hole, if the clamping hole is disposed on an end of the clamping shaft then how the clamping shaft comprises a clamping protrusion that is disposed in the clamping hole. The claims should be amended to clarify what part of the claimed invention comprises the first and second clamping protrusions and what part of the invention comprises the clamping hole.
Claim 3 is indefinite because it is unclear how many locking holes are being claimed in other words it is unclear whether the locking hole recited in claim 3 is referring to the locking hole recited n claim 1 or to some other element because they are given the same designation “a locking hole”.
Appropriate correction/explanation is required.
	Allowable Subject Matter
Claims 1-10 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631